               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                              2:18-cr-208
                                     Judge Marbley
Gamaliel Martinez-Ramirez

                               ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 20) that the
defendant’s guilty plea be accepted.        The Court accepts the
defendant’s plea of guilty to Count 1 of the Indictment, and he is
hereby adjudged guilty on this count.     The Court will defer the
decision of whether to accept the plea agreement until the sentencing
hearing.


Date: February 5, 2019            s\Algenon L. Marbley
                             Algenon L. Marbley
                             United States District Judge
